UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2440


In re: JOHN ROMA BRYAN, III,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                              (2:15-cr-00015-JPJ-PMS-6)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Roma Bryan, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Roma Bryan, III, petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court denied Bryan’s § 2255 motion on December 4, 2018.

Accordingly, because the district court has recently ruled on Bryan’s motion, we deny the

mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2